Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are examined below.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Typographical errors have been corrected, i.e. spacing added between words and numbers in brackets and spaces entered between words.
Added the word “a” in claim 3, line 2, inserted prior to word “large”.
Resolved an antecedent basis issue in claim 8, by adding line 3, “the step of providing a frame (102)”
Changed the word “an” to “a” in claim 8, line 17, in front of the word “lower”.
Changed dependency of claim 9 from claim 1 to claim 8 as claim 1 is not a method. 
Insert the word “a” in front of “hinge joint” for each occurrence, claim 7.

Delete claims 1-9 and replace with the following claims 1-9.
1. A dual axis solar tracker system (100), the system (100) comprising: 
a frame (102), the frame (102) having a frame side one (104), 
a frame side two (106), the frame side two (106) is parallel to the frame side one (104), 
a first cross beam (124), the first crossbeam (124) is connected between the frame side two (106) and the frame side one (104) perpendicularly, and 
a second cross beam (142), the second cross beam (142) is connected between the frame side two (106) and the frame side one (104), and is parallel to the first beam (124), and 
an at least one frame side one bearing (108), the at least one frame side one bearing (108) is connected to the frame side one (104); 
an at least one frame side two bearing (110), the at least one frame side two bearing (110) is connected to the frame side two (106) exactly opposite to the at least one frame side one bearing (108); 
an at least one solar panel (112), the at least one solar panel (112) is coupled to the at least one frame side one bearing (108) on the frame side one (104) and further coupled to the at least one frame side two bearing (110) on the frame side two (106); 

an at least one selectively flexible bracket (116), the at least one selectively flexible bracket (116) is connected between the upper beam (114) and the at least one frame side one bearing (108); 
an at least one first supporting pillar (118); 
an at least one second supporting pillar (140); 
a lower beam (120), the lower beam (120) forms a perpendicular sliding pair with the at least one first supporting pillar (118) and the at least one second supporting (140); 
an at least one first supporting pillar bearing (122), the at least one first supporting pillar bearing (122) is connected between the at least one first supporting pillar (118) and the first cross beam (124); 
an at least one second supporting pillar bearing (144), the at least one second supporting pillar bearing (144) is connected between the at least one second supporting pillar (140) and the second cross beam (142); 
an at least one first strut (126), the at least one first strut (126) is connected between the first cross beam (124) and the lower beam (120) through an at least one first spherical joint (128) and an at least one second spherical joint (130); 
an at least one second strut (146), the at least one second strut (146) is connected between the second cross beam (142) and the lower beam (120) through an at least one third spherical joint (148) and an at least one fourth spherical joint (150); 

a lower beam actuator (134), the lower beam actuator (134) is connected to the lower beam (120) at one end and connected to the at least one first supporting pillar (118) at the other end; 
wherein, translation motion of the upper beam (114) is along the length of frame side one (104), 
wherein, the plane of rotation of the at least one frame side one bearing (108) and the at least one frame side two bearing (110) is parallel to translation motion of the upper beam (114),
wherein, translation motion of the lower beam (120) is along the length of frame side two (106), 
wherein, the plane of rotation of the first supporting pillar bearing (122) and the second supporting pillar bearing (144) is perpendicular to translation motion of the lower beam (120), 
wherein, the at least one first spherical joint (128) connects one end of the at least one first strut (126) and the first cross beam (124) and the at least one second spherical joint (130) connects another opposite end of the at least one first strut (126) and the lower beam (120), 

wherein, the system (100) is a four-bar linkage mechanism, such that the at least one first supporting pillar (118) and the at least one second supporting pillar (140) together act as the fixed link, the frame (102) acts as the rotating link and the lower beam (120) acts as the translating link and the at least one first strut (126) and the at least one second strut (126) together act as the fourth link connecting the frame (102) and the lower beam (120) and thus in the designed configuration, the translation of the lower beam (120) causes rotation of the frame (102).

2. The system (100) as claimed in claim 1, wherein the upper beam actuator (132) and the lower beam actuator (134) are selected from a pneumatic drive, a pneumatic motor, a hydraulic drive, a hydraulic motor and an electric motor.

3. The frame (102) as claimed in claim 1, wherein the frame (102) is able to be rotated in north-south direction with respect to horizontal with a large angle range.

4. The system (100) as claimed in claim 1, wherein, multiple units of the system (100) are able to be arranged in a row and the rotation of the frame (102) is able to be control through the single lower beam actuator (134).



6. The system (100) as claimed in claim 1, wherein the upper beam actuator (132) and the lower beam actuator (134) are controlled by an electronic control system.

7. A dual axis solar tracker system (100), the system (100) comprising: 
a frame (102), the frame (102) having 
a frame side one (104), 
a frame side two (106), the frame side two (106) is parallel to the frame side one (104), 
a first cross beam (124), the at least one first cross second beam (124) is connected between the frame side two (106) and the frame side one (104) perpendicularly, and 
a second cross beam (142), the second cross beam (142) is connected between the frame side two (106) and the frame side one (104), and is parallel to the at least one first cross second beam (124); 
an at least one frame side one bearing (108), the at least one frame side one bearing (108) is connected to the frame side one (104); 
an at least one frame side two bearing (110), the at least one frame side two bearing (110) is connected to the frame side two (106) exactly opposite to the at least one frame side one bearing (108); 

an upper beam (114), the upper beam (114) is below to the frame side one (102); 
an at least one selectively flexible bracket (116), the at least one selectively flexible bracket (116) is connected between the upper beam (114) and the at the at least one frame side one bearing (108); 
a first supporting pillar (118), top of the at least one first supporting pillar (118) is connected to the at least one first cross second beam (124) through a hinge joint; 
an at least one second supporting pillar (140), top of the at least one second supporting pillar (140) is connected to the at least one second cross beam (142) through a hinge joint; 
an at least one first strut (126), the at least one first strut (126) is connected between the first cross beam (124) and the at least one first supporting pillar (118) through a hinge joint; 
an at least one second strut (146), the at least one second strut (146) is connected between the at least one second cross beam (142) and the at least one second supporting pillar (140) through a hinge joint; 
an upper beam actuator (132), the upper beam actuator (132) is connected to the upper beam (114) at one end and connected to the first cross beam (124) at the other end; and 
wherein, translation motion of the upper beam (114) is along the length of frame side one (104), 

wherein, one end of the at least one first strut (126) is connected to the first cross beam (124) through a hinge joint and another opposite end of the at least one first strut (126) is connected to the at least one first supporting pillar (118) through a hinge joint, 
wherein, one end of the at least one second strut (146) is connected to the at least one second cross beam (142) through a hinge joint and another opposite end of the at least one second strut (126) is connected to at least one second supporting pillar (140) through a hinge joint, 
wherein, the at least one selectively flexible bracket (116) is designed to transmit rotation, 
wherein, position of the frame (102) is fixed by restricting the rotation of the frame (102) in North-South direction.

8. A method of dual axis solar tracker system (100), the method comprising: 
a method of rotating the at least one solar panel (112), 
the step of providing a frame (102), the method having 
force applied on an upper beam (114) in the direction along the length of a frame side one (104); 
the upper beam (114) moves in the direction of applied force; 

the at least one selectively flexible bracket (116) moves to transfer the force applied to an at least one frame side one bearing (108); 
the at least one frame side one bearing (108) uses the force applied to rotate; and 
rotation of the at least one frame side one bearing (108) rotates an at least one solar panel (112); 
wherein force is applied on the upper beam (114) through an upper beam actuator (132),
a method of rotating the frame (102), the method having 
force is applied on a lower beam (120) in the direction parallel to a frame side two (106); 
the lower beam (120) moves in the direction of the force applied; 
the force from the lower beam (120) transfers to an at least one first strut (126) and an at least one second strut (146); 
the position of the at least one first strut (126) and the at least one second strut (146) is adjusted by the force applied with the help of an at least one first spherical joint (128), an at least one second spherical joint (130), an at least one third spherical joint (148) and an at least one fourth spherical joint (150); 

the angle of rotation of a frame (102) is changed depending on the force applied; 
wherein, force is applied on the lower beam (120) through a lower beam actuator (134).

9. The method as claimed in claim 8, the position of the frame (102) is locked in position by a method of locking the frame (102) movement, the method comprising: 
the frame (102) is held in a position perpendicular to the at least one first supporting pillar (118) and the at least one second supporting pillar (140); 
the unwanted forces on the frame (102) are balanced by the at least one first strut (126) and the at least one second strut (146) hence locking the position of the frame (102); 
in case the frame (102) is not perpendicular to the at least one first supporting pillar (118) and the at least one second supporting pillar (140), the frame (102) is moved to position perpendicular to the at least one first supporting pillar (118) and the at least one second supporting pillar (140) through applied force to be locked in position; and 
in case of moving the frame (102), a method of rotating the frame (102) is executed; 



Allowable Subject Matter
Claims 1-9 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, of which Barton et al. (US 2018/0091088), Scanlon (US 8,119,963) and Corio (US 8,459,249) are examples, do not disclose, nor is there reason to modify to include, the accumulative limitations of the independent claims. Specifically, the prior art fails to disclose a lower beam forms a perpendicular sliding pair with the supporting pillar; a strut is connected between the cross beam and the lower beam through spherical joint; a four-bar linkage mechanism; each of the linkages as recited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721